DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 8, in the reply filed on February 22, 2022 is acknowledged.  The traversal is on the ground(s) that that the invention in claim 1 is different from the films discussed in EP 1069170 and GB 1315516, and, therefore, do not teach the special technical feature.  This is not found persuasive because while the previous cited prior art may not disclose the special technical, the art used in the rejections below clearly discloses the invention, which would include the special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 contains a typo in line 9.  The term “regionsis” is stated.  This is believed to be two words, regions is.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Morgan (USPN 3,554,835).

Morgan discloses a film comprising an optionally multi-ply carrier layer having a first surface side and an opposite second surface side (Figure 1, #1); wherein the second surface side has had some of its area modified either by surface activation or by printing with a printing composition, so that the second surface side comprises modified regions and also unmodified regions (Figure 1, #2); wherein the modified regions and also the unmodified regions have been coated over some or all of their area with a release material (Figure 2, #3); and wherein the adhesion of the release material against the carrier layer in the modified regions is different in degree in comparison to the adhesion of the release material against the carrier layer in the unmodified regions (Column 2, line 17 – 47) as in claim 1. With respect to claim 2, the adhesion of the release material against the carrier layer in the modified regions is weaker than the adhesion of the release material against the carrier layer in the unmodified regions (Figures; Column 2, line 17 – 47). Regarding claim 3, the modified regions have been modified by printing with a printing composition, so that the modified regions are printed regions and the unmodified regions are unprinted regions; and wherein the printed regions and also the unprinted regions have had some or all of their area coated with the release material (Column 1, line 58 to Column 2, line 5; Figures). For claim 4, the adhesion of the release material on the printing composition in the printed regions and the adhesion of the release material on the second surface side in the unprinted regions are in each case stronger than the adhesion of the printing composition on the second surface side in the printed regions (Column 2, line 17 – 47; Figures). In claim 6, the first surface side has had some or all of its area coated with a pressure-sensitive adhesive (Figure 3, #4). With regard to claim 7, in a state in which the pressure-sensitive adhesive adheres to the release material, the adhesion of the release material on the second surface side in the unmodified regions is stronger than the adhesion of the pressure-sensitive adhesive on the release material (Figures 3 and 4; Column 2, line 17 – 47). As in claim 8, the modified regions have been modified by printing with a printing composition, wherein in a state in which the pressure-sensitive adhesive adheres to the release material, the adhesion of the pressure-sensitive adhesive on the release material is stronger than the adhesion of the printing composition on the second surface side in the printed regions (Figures 3 and 4; Column 2, line 17 – 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (USPN 3,554,835) in view of Walter et al. (USPN 5,591,290).

Morgan discloses a film comprising an optionally multi-ply carrier layer having a first surface side and an opposite second surface side (Figure 1, #1); wherein the second surface side has had some of its area modified either by surface activation or by printing with a printing composition, so that the second surface side comprises modified regions and also unmodified regions (Figure 1, #2); wherein the modified regions and also the unmodified regions have been coated over some or all of their area with a release material (Figure 2, #3); and wherein the adhesion of the release material against the carrier layer in the modified regions is different in degree in comparison to the adhesion of the release material against the carrier layer in the unmodified regions (Column 2, line 17 – 47) as in claim 1. With respect to claim 2, the adhesion of the release material against the carrier layer in the modified regions is weaker than the adhesion of the release material against the carrier layer in the unmodified regions (Figures; Column 2, line 17 – 47). However, Morgan fails to disclose the printing composition is based on a material selected from the group consisting of one-component varnishes, two-component varnishes, waterborne varnishes, solvent borne varnishes, thermally crosslinking varnishes, photochemically crosslinking varnishes, radically crosslinking 4Filed via EFS @ USPTO.gov on 02/22/2022 Attorney Docket: 2199.012US varnishes, cationically crosslinking varnishes, varnishes based on acrylates, varnishes based on polyvinyl chloride (PVC), varnishes based on polyvinyl dichloride (PVDC), varnishes based on polyurethane, varnishes based on polyamide, and/or varnishes based on nitrocellulose.  

	Walter et al. teach modified regions formed of a printing composition (Abstract) based on a material selected from the group consisting of solvent borne varnishes, varnishes based on acrylates, varnishes based on polyvinyl chloride (PVC),  or varnishes based on polyvinyl dichloride (PVDC) (Column 6, lines 17 – 52) printed on a release sheet (Column 6, lines 17 and 18) for the purpose of modifying the adhesive abilities of the construction (Column 6, lines 17 – 22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a printing composition chosen from a varnish material in Morgan in order modify the adhesive abilities of the construction as taught by Walter et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 18, 2022